           Case 2:19-cv-00969-GMN-BNW Document 25 Filed 09/07/21 Page 1 of 6




 1                                UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3
     AMBER FOSTER,                                    )
 4                                                    )
                            Plaintiff,                )        Case No.: 2:19-cv-00969-GMN-BNW
 5
            vs.                                       )
 6                                                    )                    ORDER
     STATE OF NEVADA, et al.,                         )
 7                                                    )
                            Defendants.               )
 8                                                    )
 9

10          Pending before the Court is the Motion to Dismiss, (ECF No. 19), filed by Defendants
11   Harold Wickham, Dwight Neven, and Richard Ashcraft (collectively, “Defendants”). Plaintiff
12   Amber Foster (“Plaintiff”) filed a Response, (ECF No. 24). Defendants did not file a Reply.
13          For the reasons discussed below, the Court DENIES Defendant’s Motion to Dismiss.
14   I.     BACKGROUND
15          This case arises from alleged constitutional deprivations that occurred while Plaintiff was
16   incarcerated at Florence McClure Women’s Correctional Center (“FMWCC”). In June 2018,
17   an unknown individual sent Plaintiff mail without a return address. (First Amended Complaint
18   (“FAC”) at 3). Because the mail had no return address, it could not be delivered to Plaintiff.
19   (Id. at 4). On June 21, 208, Officer Parkerson, who was assigned to the mail room, opened an
20   envelope addressed to Plaintiff. (Id.). The envelope contained a card, which appeared to be
21   bubbly as if it was sprayed with something. (Id.). The envelope tested positive for
22   methamphetamine. (Id.). As a result, Plaintiff was charged with possession and sale of
23   intoxicants. (Id. at 5).
24          On July 1, 2018, Defendant Richard Ashcraft conducted Plaintiff’s disciplinary hearing.
25   (Id. at 6). During the hearing, Plaintiff claimed that she had no control over what was sent to


                                                 Page 1 of 6
           Case 2:19-cv-00969-GMN-BNW Document 25 Filed 09/07/21 Page 2 of 6




 1   her and argued that she would never have asked for mail to be sent to her anonymously because

 2   she knew that it would not be delivered. (Id.). Upon review of Plaintiff’s testimony and the

 3   written report from Officer Parkerson, Defendant Ashcraft found Plaintiff guilty of possession,
 4   introduction, or sale of any narcotics. (Id.). Plaintiff appealed the guilty finding via the

 5   administrative grievance process. (Id. at 7). Her appeal, however, was denied on both levels.
 6   (Id. at 8). As a result of the guilty finding, Plaintiff received multiple sanctions including

 7   disciplinary segregation for 60 days, Class A State loss for 60 days, loss of personal phone calls

 8   for 90 days, loss of canteen for 90 days, and restitution. (Id. at 7).
 9         On June 6, 2019, Plaintiff filed a Complaint requesting the Court reverse the guilty

10   finding and clear her institutional record of any disciplinary infraction. (See Compl., ECF No.
11   1). At the first screening, the Court dismissed Plaintiff’s case in entirety with leave to amend

12   within 30 days. (See Screening Order on April 13, 2020, ECF No. 5). Plaintiff timely filed an

13   amended Complaint and added new parties to her suit. (See generally FAC, ECF No. 7). The
14   Court conducted a second screening, in which it dismissed Plaintiff’s Fifth Amendment Due

15   Process claims. (See Screening Order on May 28, 2020, 6:9–10, ECF No. 8). Plaintiff’s
16   Fourteenth Amendment Due Process claim, however, proceeded against Defendants Ashcraft,

17   Nevens, and Wickham. (See Id. 6:7–8). Defendants thereafter filed the instant Motion to

18   Dismiss.
19   II.    LEGAL STANDARD

20          Dismissal is appropriate under Rule 12(b)(6) where a pleader fails to state a claim upon
21   which relief can be granted. Fed. R Civ. P. 12(b)(6); Bell Atl. Corp. v. Twombly, 550 U.S. 544,

22   555, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007). A pleading must give fair notice of a legally

23   cognizable claim and the grounds on which it rests, and although a court must take all factual
24   allegations as true, legal conclusions couched as a factual allegation are insufficient. Twombly,

25



                                                  Page 2 of 6
          Case 2:19-cv-00969-GMN-BNW Document 25 Filed 09/07/21 Page 3 of 6




 1   550 U.S. at 555. Accordingly, Rule 12(b)(6) requires “more than labels and conclusions, and a

 2   formulaic recitation of the elements of a cause of action will not do.” Id.

 3          “To survive a motion to dismiss, a complaint must contain sufficient factual matter,
 4   accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

 5   U.S. 662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009) (quoting Twombly, 550 U.S. at 555).
 6   “A claim has facial plausibility when the plaintiff pleads factual content that allows the court to

 7   draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id. This

 8   standard “asks for more than a sheer possibility that a defendant has acted unlawfully.” Id.
 9          “Generally, a district court may not consider any material beyond the pleadings in ruling

10   on a Rule 12(b)(6) motion.” Hal Roach Studios, Inc. v. Richard Feiner & Co., 896 F.2d 1542,
11   1555 n.19 (9th Cir. 1990). “However, material which is properly submitted as part of the

12   complaint may be considered.” Id. Similarly, “documents whose contents are alleged in a

13   complaint and whose authenticity no party questions, but which are not physically attached to
14   the pleading, may be considered in ruling on a Rule 12(b)(6) motion to dismiss” without

15   converting the motion to dismiss into a motion for summary judgment. Branch v. Tunnell, 14
16   F.3d 449, 454 (9th Cir. 1994). On a motion to dismiss, a court may also take judicial notice of

17   “matters of public record.” Mack v. S. Bay Beer Distrib., 798 F.2d 1279, 1282 (9th Cir.

18   1986). Otherwise, if a court considers materials outside of the pleadings, the motion to
19   dismiss is converted into a motion for summary judgment. Fed. R. Civ. P. 12(d).

20          If the court grants a motion to dismiss for failure to state a claim, leave to amend should
21   be granted unless it is clear that the deficiencies of the complaint cannot be cured by

22   amendment. DeSoto v. Yellow Freight Sys., Inc., 957 F.2d 655, 658 (9th Cir. 1992). Pursuant

23   to Rule 15(a), the court should “freely” give leave to amend “when justice so requires,” and in
24   the absence of a reason such as “undue delay, bad faith or dilatory motive on the part of the

25   movant, repeated failure to cure deficiencies by amendments previously allowed, undue


                                                   Page 3 of 6
            Case 2:19-cv-00969-GMN-BNW Document 25 Filed 09/07/21 Page 4 of 6




 1   prejudice to the opposing party by virtue of allowance of the amendment, futility of the

 2   amendment, etc.” Foman v. Davis, 371 U.S. 178, 182, 83 S. Ct. 227, 9 L. Ed. 2d 222 (1962).

 3   III.    DISCUSSION
 4           Defendants move to dismiss Plaintiff’s Fourteenth Amendment claim, arguing that due

 5   process was satisfied during Plaintiff’s prison disciplinary hearing because some evidence
 6   supported the disciplinary board’s decision. (Defs.’ Mot. Dismiss (“MTD”) 4:5–7:8). To the

 7   extent Plaintiff seeks a reduction of time served, Defendants assert that any such claim would

 8   likely be barred by Heck v. Humphrey, 512 U.S. 477 (1994). (Id. 5:6–13).
 9           Due process in a prison disciplinary hearing is satisfied if the prisoner receives: (1) a

10   written statement at least twenty-four hours before the disciplinary hearing that includes the
11   charges, a description of the evidence against the prisoner, and an explanation for the

12   disciplinary action taken; (2) an opportunity to present documentary evidence and call

13   witnesses, unless calling witnesses would interfere with institutional security; and (3) legal
14   assistance where the charges are complex or the inmate is illiterate. See Wolff v. McDonnell,

15   418 U.S. 539, 563-70, 94 S. Ct. 2963, 41 L. Ed. 2d 935 (1974). Furthermore, findings that
16   result in the loss of liberty will satisfy due process if there is some evidence which supports the

17   decisions of the disciplinary board. Cato v. Rushen, 824 F.2d 703, 705 (9th Cir. 1987) (citing

18   Superintendent v. Hill, 472 U.S. 445, 454, 105 S. Ct. 2768, 86 L. Ed. 2d 356 (1985)).
19           In determining whether “some evidence” supports the disciplinary board’s decision, the

20   Ninth Circuit has stated that “the relevant question is whether there is any evidence in the
21   record that could support the conclusion reached by the disciplinary board.” Superintendent,

22   Mass. Corr. Inst. v. Hill, 472 U.S. 445, 455–56, 105 S. Ct. 2768, 2774 (1985). “Nonetheless,

23   there must be some indicia of reliability of the information that forms the basis for prison
24   disciplinary actions.” Cato, 824 F.2d at 705. In Cato, the Ninth Circuit held that there was not

25   enough evidence to support the decision of the disciplinary board. Id. There, “the only


                                                  Page 4 of 6
           Case 2:19-cv-00969-GMN-BNW Document 25 Filed 09/07/21 Page 5 of 6




 1   evidence . . . implicating [the plaintiff was] an inmate’s statement that was related to prison

 2   officials through a confidential information who had no first hand knowledge of any relevant

 3   statements or actions” by the plaintiff. Id.
 4           Likewise, there is not enough evidence here to support the disciplinary board’s decision

 5   in the present case. Defendant cites to two bare assertions as “some evidence” that justifies the
 6   disciplinary board’s decision, namely that: (1) that the mailing was addressed to Foster; and (2)

 7   that Foster has a history of abusing methamphetamine. (See MTD 7:2–3). However, not only is

 8   such evidence unreliable, but there is no corroborating evidence showing that Plaintiff
 9   possessed the substance. See Sanchez v. United States, No. 2: 20-CV-6492-PA (MAR), 2021

10   U.S. Dist. LEXIS 108136, at *16 (C.D. Cal. May 3, 2021) (finding some evidence supported
11   the disciplinary finding because the board relied on “reporting officers’ account of the incident,

12   . . . a memorandum, evidentiary photographs, and Petitioner’s statements to the investigator.”);

13   Lopez v. Armstead, No. 3:13-cv-00294-MMD-VPC, 2015 U.S. Dist. LEXIS 61465, at *20 (D.
14   Nev. Feb. 23, 2015) (concluding that a statement and video of the property room surveillance

15   camera supported the disciplinary board’s finding). The disciplinary board here presents even
16   less evidence than the board in Cato, which relied upon the “uncorroborated hearsay statement

17   of a confidential informant.” Cato, 824 F.2d at 705. Here, the disciplinary board cites two

18   general facts as the justification for its decision. Though the standard is “minimally stringent,”
19   the Ninth Circuit is clear—the disciplinary board must base its opinion on some reliable

20   evidence. See id. The Court accordingly denies Defendant’s Motion to Dismiss.1
21

22

23
     1
       Defendant additionally argues that Plaintiff’s request for a reduction of her term of confinement is barred by
24   Heck v. Humphrey, 512 U.S. 477 (1994). Because Plaintiff sues for injunctive relief and the court cannot award
     injunctive relief in this instance, Defendant moves to dismiss Plaintiff’s claims. (MTD at 7). Plaintiff, however,
25   does not solely seek a reduction of her term of confinement. Plaintiff requests the Court “reverse the guilty
     finding . . . and [clear] her institutional record of any disciplinary infractions.” (FACT at 9). Accordingly, the
     Court finds that Plaintiff’s claims are not barred.

                                                        Page 5 of 6
           Case 2:19-cv-00969-GMN-BNW Document 25 Filed 09/07/21 Page 6 of 6




 1   IV.    CONCLUSION

 2          IT IS HEREBY ORDERED that Defendants’ Motion to Dismiss, (ECF No. 19) is

 3   DENIED.
 4          DATED this _____
                         7   day of September, 2021.

 5

 6                                           ___________________________________
                                             Gloria M. Navarro, District Judge
 7
                                             UNITED STATES DISTRICT COURT
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                                           Page 6 of 6
